CLEVENGER, Circuit Judge.

ORDER

Anne Denise Kearney moves for reconsideration of this court’s order dismissing her petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination.
Kearney includes an incomplete 15(c) statement and her informal brief, with attachments, to her motion for reconsideration. Kearney explains that her case involves marital status discrimination. Because that type of alleged discrimination does not prohibit this court from exercising jurisdiction over her appeal, we grant her motion for reconsideration.
Accordingly,
IT IS ORDERED THAT:
(1) Kearney’s motion for reconsideration is granted, the mandate is recalled, the dismissal order is vacated, and the petition for review is reinstated. Kearney’s informal brief, attached to her motion for reconsideration, is accepted for filing.
(2) The Department of the Air Force should calculate the due date for its brief from the date of filing of this order.